NOT DESIGNATED FOR PUBLICATION

                                               No. 122,537

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                            STATE OF KANSAS,
                                                Appellee,

                                                   v.

                                           KEVIN LEE WILLIAMS,
                                                Appellant.


                                    MEMORANDUM OPINION


        Appeal from Franklin District Court; SHANNON D. RUSH, magistrate judge. Opinion filed July 9,
2021. Affirmed.


        John A. Boyd and Darby VanHoutan, legal intern, of Harris Kelsey, Chtd., of Ottawa, for
appellant.


        Tara N. Athmer, assistant county attorney, Brandon L. Jones, county attorney, and Derek
Schmidt, attorney general, for appellee.


Before POWELL, P.J., BRUNS, J., and STEVE LEBEN, Court of Appeals Judge Retired,
assigned.


        PER CURIAM: After police officers showed up at his house to arrest him for
domestic battery, Kevin Lee Williams slammed the door in their faces because they
lacked an arrest warrant. After Williams ignored the officers' repeated commands to open
the door and because of their concern for the safety of another person in the house with
Williams, the officers kicked down the door, tasered Williams after he refused commands
to lie on the ground, and arrested him. Williams was ultimately charged with interference


                                                   1
with law enforcement. At trial, Williams requested a jury instruction which would have
informed the jury that he had a constitutional right to require the police to have a warrant
before they could enter his home and that his refusal to let law enforcement in without
one could not provide the basis for a conviction of interference with law enforcement.
The district court rejected Williams' instruction, and the jury convicted him. Williams
now appeals, claiming the district court erred. Because Williams' proposed jury
instruction did not accurately state the law, the district court did not err in refusing to give
such an instruction. Thus, we affirm.


                        FACTUAL AND PROCEDURAL BACKGROUND


       On the evening of February 5, 2019, Officer Casey Gillmore and Sergeant Brian
Luft of the Ottawa Police Department drove to Williams' house to make a probable cause
arrest for domestic battery. The officers knocked on Williams' door and announced
themselves. Williams shouted back and asked what they wanted before eventually
opening the front door. The officers informed Williams he was under arrest for domestic
battery. Williams continued to ask why the officers were at his house. Eventually,
Williams slammed his steel door closed and locked it. After Williams shut the door, the
officers became concerned because they could not see what Williams was doing and
could hear another person's voice inside.


       Given Williams' presence in the house, the violent nature of the domestic battery
charge, and their own safety concerns, the officers decided to enter the house to arrest
Williams. It took several attempts for Gillmore to kick down Williams' door, but he was
eventually successful. While Gillmore tried to kick down the door, both officers
continued to give Williams commands to open the door. Once in Williams' home, the
officers saw Williams standing next to a female minor. The officers ordered Williams to
the ground multiple times, but he refused to comply. Williams asked the officers if they
had a warrant. Due to Williams' noncompliance, Gillmore warned Williams several times


                                               2
that he would deploy his taser and then did so when Williams continued to refuse to get
on the ground. The taser brought Williams to the ground, and he was arrested.


       The State charged Williams with interference with law enforcement, a class A
nonperson misdemeanor. The case proceeded to a jury trial. At the jury instructions
conference, Williams requested an additional instruction:


               "A person has a constitutional right to require police get a warrant before
       allowing them into their home. Refusal to allow police into the defendant's home and a
       demand to see a warrant, by themselves, cannot constitute the crime of interference with
       law enforcement.


               "United States Const. Amd. IV; State v. Platten, [225] Kan. 764 (1979)."


       Williams argued the officers were mistaken in their authority to enter his home
without a warrant. The State argued the officers could enter because they had probable
cause to arrest Williams and exigent circumstances existed to justify the officers'
warrantless entry into Williams' home. The district court agreed and denied the
instruction.


       The jury found Williams guilty of interference with law enforcement, and the
district court sentenced Williams to 90 days in the county jail.


       Williams timely appeals.


                       DID THE DISTRICT COURT ERR WHEN IT DENIED
                          WILLIAMS' PROPOSED JURY INSTRUCTION?


       Williams' only argument on appeal is that the district court erred when it denied
his proposed jury instruction that a person has a constitutional right to require law


                                                    3
enforcement to obtain a warrant before entering a person's home. Williams asserts he was
entitled to this instruction because it was central to his theory of defense and without it
the jury could not understand he was exercising his constitutional right to be free from
unreasonable searches and seizures in his own home. The State responds that the
interference with law enforcement jury instruction came from the Pattern Instructions for
Kansas (PIK) and clearly explained the crime's elements.


Standard of Review


               "'For jury instruction issues, the progression of analysis and corresponding
       standards of review on appeal are: (1) First, the appellate court should consider the
       reviewability of the issue from both jurisdiction and preservation viewpoints, exercising
       an unlimited standard of review; (2) next, the court should use an unlimited review to
       determine whether the instruction was legally appropriate; (3) then, the court should
       determine whether there was sufficient evidence, viewed in the light most favorable to
       the defendant or the requesting party, that would have supported the instruction; and (4)
       finally, if the district court erred, the appellate court must determine whether the error
       was harmless, utilizing the test and degree of certainty set forth in State v. Ward, 292
       Kan. 541, 256 P.3d 801 (2011), cert. denied 565 U.S. 1221 (2012).'" State v. Woods, 301
       Kan. 852, 876, 348 P.3d 583 (2015).


The first and last steps are interrelated because preservation of the issue affects the
reversibility inquiry. State v. Bolze-Sann, 302 Kan. 198, 209, 352 P.3d 511 (2015). If the
district court erred in denying a proposed instruction and the error did not violate a
constitutional right, the error will be reversed only if there is a reasonable probability the
error affected the outcome of the trial in light of the entire record. State v. Louis, 305
Kan. 453, 457, 384 P.3d 1 (2016).


       A criminal defendant is generally entitled to instructions on the law applicable to
his or her theory of defense if sufficient evidence exists for a rational fact-finder to find



                                                     4
for the defendant on that theory. If the defendant requested an instruction at trial, as
Williams did here, we must view the evidence in the light most favorable to the
defendant. State v. Dupree, 304 Kan. 377, 397, 373 P.3d 811 (2016). We must also
consider the instructions as a whole when reviewing a challenge to the jury instructions.
304 Kan. at 394.


Analysis


       The State charged Williams with interference with law enforcement under K.S.A.
2018 Supp. 21-5904(a)(3), for "knowingly obstructing, resisting or opposing" a law
enforcement officer in performing his or her official duty.


       At trial, the district court instructed the jury on the elements of interference with
law enforcement, following the PIK as recommended by our Supreme Court:


               "The defendant is charged with interference with law enforcement by obstructing
       official duty. The defendant pleads not guilty.


               "To establish this charge, each of the following claims must be proved:


               "1. Sgt. B. Luft and/or Officer C. Gillmore were discharging an official duty,
       namely investigating a crime.


               "2. The defendant knowingly obstructed, resisted, or opposed Sgt. B. Luft and/or
       Officer C. Gillmore in discharging that official duty.


               "3. The act of the defendant substantially hindered or increased the burden of the
       officer in the performance of the officer's official duty.


               "4. At the time the defendant knew or should have known that Sgt. B. Luft and/or
       Officer C. Gillmore were law enforcement officers.



                                                     5
               "5. This act occurred on or about the 5th day of February, 2019, in Franklin
       County, Kansas."


See PIK Crim. 4th 59.040 (2019 Supp.); see also State v. Butler, 307 Kan. 831, 847, 416
P.3d 116 (2018) ("'We strongly recommend the use of PIK instructions, which
knowledgeable committees develop to bring accuracy, clarity, and uniformity to
instructions.'").


       At the instructions conference, Williams proposed an additional jury instruction.
Williams wanted the jury to be instructed on his constitutional right to require police to
obtain a warrant before entering his home:


               "A person has a constitutional right to require police get a warrant before
       allowing them into their home. Refusal to allow police into the defendant's home and a
       demand to see a warrant, by themselves, cannot constitute the crime of interference with
       law enforcement.


               "United States Const. Amd. IV; State v. Platten, [225] Kan. 764 (1979)."


       Williams argued the instruction accurately reflected the law and the evidence
supported giving it. Williams also argued the instruction cleared up testimony from the
officers and correctly instructed the jury that Williams was not committing a crime by
requiring the officers to get a warrant before allowing them into the house. The State
argued this issue should have been raised in a suppression hearing or motion to dismiss.
The district court denied the proposed jury instruction, finding it unnecessary.


       Because Williams asked for his proposed instruction at trial, he preserved the
issue. See K.S.A. 2020 Supp. 22-3414(3). Thus, we now examine whether the instruction
was legally and factually appropriate.




                                                    6
       To determine whether an instruction is legally appropriate, we must decide
whether the instruction "'properly and fairly stated the law as applied to the facts of the
case'" and whether it could have "'reasonably misled the jury.'" State v. Bernhardt, 304
Kan. 460, 469, 372 P.3d 1161 (2016). A trial court has the duty to define the charged
offense in the jury instructions and inform the jury of every essential element of that
crime. Butler, 307 Kan. at 847.


       Williams asserts the instruction was legally appropriate because it would have
helped give the jury a full and accurate picture of the law. But his proposed instruction
was not a full or accurate description of the applicable law. In fact, the case cited in his
proposed jury instruction, State v. Platten, 225 Kan. 764, 594 P.2d 201 (1979), provides a
helpful example. In Platten, the Kansas Supreme Court noted that the United States
Supreme Court had held a warrantless entry into a person's house to arrest that person
based on probable cause is per se unreasonable absent "'one of a number of well-defined
"exigent circumstances."'" 225 Kan. at 768; see Coolidge v. New Hampshire, 403 U.S.
443, 477-78, 91 S. Ct. 2022, 29 L. Ed. 2d 564 (1971). The Fourth Amendment to the
United States Constitution requires an arrest warrant to enter a person's home to arrest
that person "unless exigent circumstances exist to justify the warrantless intrusion."
Platten, 225 Kan. at 769.


       Williams' proposed instruction was not legally appropriate because it highlights
the wrong actor, focusing on the homeowner's authority to refuse entry instead of the law
enforcement officer's duty to obtain the warrant. Also, and perhaps more significant, the
proposed instruction omits the exception to the warrant requirement for exigent
circumstances. Both law enforcement officers testified about their belief that exigent
circumstances existed.


       Finally, Williams' proposed instruction improperly directs the jury to make a legal
conclusion instead of the court. The jury is the finder of fact, applying the facts to the


                                              7
relevant law. State v. Ingham, 308 Kan. 1466, 1474, 430 P.3d 931 (2018); State v.
Stieben, 292 Kan. 533, 537, 256 P.3d 796 (2011). The determination of issues of law is
the duty of the court. State v. Love, 305 Kan. 716, 735, 387 P.3d 820 (2017). Williams'
proposed instruction would have first required the jury to determine whether the officers
could enter Williams' home without a warrant in order to decide whether Williams
interfered with law enforcement by shutting his door and barring entry. In other words,
Williams' instruction would have asked the jury to decide if exigent circumstances
existed to justify the officers' warrantless entry into Williams' home—a legal question to
be answered by the court, not the jury. See State v. Sanchez-Loredo, 294 Kan. 50, 54, 272
P.3d 34 (2012). Because the existence of exigent circumstances justifying the officers'
entry into the home without a warrant was a legal question to be decided by the district
court, Williams should have asked it to resolve this issue before trial. See State v. Wright,
4 Kan. App. 2d 196, 197, 603 P.2d 1034 (1979). We express no opinion on whether
Wiliams' argument would have had merit had a pretrial motion been filed; that question is
not before us. Unfortunately for Williams, he chose not to file a pretrial motion for the
court to decide this legal question, and he could not overcome this failure by bringing the
issue to the jury.


       Because Williams' proposed jury instruction was not an accurate statement of the
law and it would have required the jury to decide a question of law, it was not legally
appropriate. Thus, the district court did not err in refusing to give the instruction.


       Affirmed.




                                               8